Exhibit 10.3

EXECUTION COPY

 

--------------------------------------------------------------------------------

SERVICING AGREEMENT

among

MEDALLION FUNDING CORP.,

as Servicer,

TAXI MEDALLION LOAN TRUST II,

as Borrower,

and

CITICORP NORTH AMERICA, INC.,

as Administrative Agent

Dated as of December 19, 2006

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

THIS SERVICING AGREEMENT, dated as of December 19, 2006 is entered into by and
among TAXI MEDALLION LOAN TRUST II, having an address at 437 Madison Avenue, New
York, New York 10022 (the “Borrower”), MEDALLION FUNDING CORP., having an
address at 437 Madison Avenue, New York, New York 10022 (in such capacity, the
“Servicer”), and CITICORP NORTH AMERICA, INC., having an address at 388
Greenwich Street, Floor 19, New York, New York 10013 (the “Administrative
Agent”).

PRELIMINARY STATEMENTS

WHEREAS, the Borrower is the owner of certain Medallion Loans;

WHEREAS, certain financial institutions (collectively, the “Lenders”) have
agreed to provide revolving credit loans to the Borrower, the proceeds of which
shall be used to finance the purchase and carrying of Medallion Loans by the
Borrower pursuant to the Loan and Security Agreement, dated as of the date
hereof (as amended, restated, supplemented or otherwise modified from time to
time, the “Loan Agreement”), by and among the Borrower, the Lenders and the
Administrative Agent as contractual representative of the Lenders and other
Secured Parties;

WHEREAS, the Borrower and the Administrative Agent on behalf of the Secured
Parties desire to have the Servicer service and administer the Medallion Loans,
and the Servicer desires to service and administer the Medallion Loans; and

WHEREAS, the Custodian has agreed to hold certain original documents relating to
each Medallion Loan pursuant to the Custodial Agreement.

NOW THEREFORE, in consideration of the mutual agreements contained herein, the
parties hereto agree as follows:

ARTICLE I

DEFINITIONS

Section 1.01. Defined Terms. (a) Capitalized terms used and not otherwise
defined herein shall have the meanings assigned to such terms in the Loan
Agreement.

(b) Whenever used in this Agreement, the following words and phrases, unless the
context otherwise requires, shall have the meanings specified in this Article.

“Administrative Agent” has the meaning assigned to such term in the Preamble.

“Accepted Servicing Practices” has the meaning assigned to such term in
Section 3.01.

“Agreement” means this Servicing Agreement, as the same may be amended,
supplemented or otherwise modified from time to time.

“Borrower” has the meaning assigned to such term in the Preamble.

Signature Page to Servicing Agreement



--------------------------------------------------------------------------------

“Custodial Fee” has the meaning assigned to such term in the Custodial
Agreement.

“Damages” has the meaning assigned to such term in Section 7.01(b) hereof.

“Eligibility Violation Notice” means a written notice from the Borrower to the
Administrative Agent in the form of Exhibit 4.02(c).

“Indemnified Party” has the meaning assigned to such term in Section 7.01(b).

“Intangible Assets” means all licenses, franchises, patents, patent
applications, trademarks, program rights, good will, and research and
development expense and other like intangible assets shown on the consolidated
balance sheet of the Servicer and its Subsidiaries.

“IRS” shall mean the Internal Revenue Service.

“Lenders” has the meaning assigned to such term in the Preliminary Statements.

“Loan Agreement” has the meaning assigned to such term in the Preliminary
Statements.

“Material Adverse Effect” shall mean a material adverse effect on (a) the
contracts, property, business, condition (financial or otherwise) or prospects
of the Servicer, (b) the ability of the Servicer to perform its obligations
under the Servicing Agreement or any of the other Loan Documents to which it is
a party, (c) the validity or enforceability of the Servicing Agreement or any of
the other Loan Documents, or (d) the rights and remedies of the Administrative
Agent under the Servicing Agreement or any of the other Loan Documents to which
it is a party.

“Medallion Funding” shall mean Medallion Funding Corp., and its successors and
permitted assigns.

“Medallion Loan Records” has the meaning assigned to such term in Section 8.02.

“Medallion Loan Default” has the meaning assigned to such term in Section 3.03.

“Reconciliation” shall have the meaning provided in Section 4.01(b).

“Report Date” shall mean (a) each Weekly Report Date, and (b) if an Event of
Default or Rapid Amortization Event has occurred and is continuing, any other
“Report Date” designated by the Administrative Agent.

“Servicer” has the meaning assigned to such term in the Preamble.

“Servicer Default” means the occurrence of any of the following events:

(a) The failure of the Servicer to deliver any payments, collections or proceeds
which it is obligated to deliver under the terms hereof or of any other Loan
Documents, at the times it is obligated to make such deliveries under the terms
of any Loan Documents to which it is a party; or

 

2



--------------------------------------------------------------------------------

(b) Upon the earlier of (x) written notice from the Administrative Agent or
(y) the date upon which the Servicer becomes aware thereof, the failure of the
Servicer to observe or perform any other covenant hereunder or under the terms
of any other Loan Documents, which failure is (i) not curable or (ii) curable
and continues unremedied for a period of thirty (30) calendar days thereafter;
or

(c) the occurrence of an Event of Default referred to in paragraphs (a) or
(b) of Article VIII under the Loan Agreement, which Default continues unremedied
for a period of five (5) Business Days; or

(d) any representation, warranty or statement of the Servicer made hereunder or
any other Loan Document to which it is a party shall prove to be incorrect in
any material respect when made; or

(e) the occurrence of any Bankruptcy Event in respect of the Servicer, the
Borrower, the Parent or any of Subsidiary of the Parent; or

(f) the Servicer shall assign, transfer or delegate any of its duties or
obligations hereunder or under any other Loan Documents to a Person that is not
a Servicer except as permitted by Section 3.08 or 3.09; or

(g) the Servicer shall have suffered any material adverse change, as determined
by the Administrative Agent in its sole discretion, exercised in good faith, to
its business, operations, financial condition, properties or prospects that
could reasonably be expected to have a material adverse effect on the ability of
the Servicer to perform its obligations under this Servicing Agreement; or

(h) the Servicer’s activities are terminated in whole or in part for any reason
by (i) any other Taxi Commission or any regulatory body and such termination has
a Material Adverse Effect or (ii) the New York City Taxi Commission; or

(i) The ratio of Total Liabilities to Tangible Net Worth shall be greater than 9
to 1 at any time; or

(j) The Servicer shall fail to maintain a Tangible Net Worth of not less than
$50,000,000 at any time; or

(k) a final judgment or judgments for the payment of money in excess of
$5,000,000 in the aggregate shall be rendered against the Servicer or any of its
Affiliates by one or more courts, administrative tribunals or other bodies
having jurisdiction and the same shall not be satisfied, discharged (or
provision shall not be made for such discharge) or bonded, or a stay of
execution thereof shall not be procured, within five (5) Business Days from the
date of entry thereof, and the Servicer or any such Affiliate shall not, within
said period of five (5) Business Days, or such longer period during which
execution of the same shall have been stayed or bonded, appeal therefrom and
cause the execution thereof to be stayed during such appeal; or

 

3



--------------------------------------------------------------------------------

(l) Medallion Financial shall cease to directly or indirectly own 100% of the
equity interests of Medallion Funding; or

(m) any “Servicer Default” as such term is defined in that certain Servicing
Agreement dated as of September 13, 2002 (the “Taxi I Servicing Agreement”)
among Medallion Funding, Taxi Medallion Loan Trust I and Merrill Lynch Bank USA,
as the Taxi I Servicing Agreement is in effect as of September 13, 2002 and
without giving effect to any amendments, supplements or modifications thereto
other than such amendments, supplements or modifications as the Administrative
Agent approves in writing; or

(n) Medallion Funding shall cease to be the “Servicer” under the Taxi I Loan
Agreement for any reason; or

(o) the Servicer or any of its Affiliates (other than Taxi Medallion Loan Trust
I) shall be in default under any note, indenture, loan agreement, guaranty, swap
agreement or any other contract to which it is a party having an aggregate
principal amount (including undrawn committed or available amounts and including
amounts owing to all creditors under any combined or syndicated credit
arrangement) of $5,000,000 or more, which default (i) involves the failure to
pay a matured obligation, or (ii) permits the acceleration of the maturity of
obligations by any other party to or beneficiary of such note, indenture, loan
agreement, guaranty, swap agreement or other contract.

“Servicing Fee” has the meaning assigned to such term in Section 3.05(a).

“Servicing Fee Rate” shall mean the rate of 40 basis points (0.40%) per annum.

“Shared Services Agreement” means that certain Shared Services Agreement, dated
as of the date hereof, between Medallion Funding and the Borrower, together with
all instruments, documents and agreements executed in connection therewith, as
such Shared Services Agreement may be amended, supplemented or otherwise
modified from time to time.

“Tangible Net Worth” means, at any date, (i) the amount which, in conformity
with GAAP, would be set forth opposite the caption “shareholder’s equity” (or
any like caption, in each case inclusive of preferred stock) on a consolidated
balance sheet of the Servicer and its Subsidiaries at such date, minus (ii) the
aggregate amount reflected on such balance sheet of any Intangible Assets at
such date.

“Total Liabilities” shall mean, for any period, all liabilities of the Servicer
and its Subsidiaries for such period, which in accordance with GAAP, would be
classified on a balance sheet of the Servicer as liabilities.

“Weekly Collection Period” means a weekly period commencing on (and including)
Saturday of a calendar week and ending on (and including) Friday of the
following calendar week.

“Weekly Report” shall have the meaning provided in Section 4.02(a).

“Wet Loan Schedule” shall have the meaning provided in Section 4.02(c).

 

4



--------------------------------------------------------------------------------

ARTICLE II

APPOINTMENT OF SERVICER

Section 2.01. Appointment of Servicer. (a) The managing, servicing,
administering and making collections on the Medallion Loans shall be conducted
by the Person so designated from time to time as Servicer in accordance with
this Agreement. Medallion Funding is hereby designated as, and hereby agrees to
perform, the duties and obligations of the Servicer pursuant to the terms hereof
and the other Loan Documents and shall continue to manage, service, administer
and collect on the Medallion Loans pursuant to this Agreement, unless and until
expressly agreed otherwise by the Borrower and the Administrative Agent.

(b) Medallion Funding acknowledges that the other parties hereto have relied on
Medallion Funding’s agreement to act as Servicer hereunder in making their
decision to execute and deliver this Agreement, the Loan Agreement and the other
Loan Documents. Accordingly, Medallion Funding agrees that it will not resign as
Servicer except as permitted pursuant to Section 7.02.

(c) Medallion Funding, in the case of clause (i) below, and Borrower, in the
case of clause (ii) below, hereby agree that upon the designation of a successor
servicer hereunder of the Servicer’s duties and responsibilities in accordance
with Section 9.01, (i) Medallion Funding will terminate its activities as
Servicer hereunder in accordance with Section 8.02 and, in any case, in a manner
which the Administrative Agent reasonably determines will facilitate the
transition of the performance of such activities to such successor servicer and
Medallion Funding shall cooperate with and assist such successor servicer and
(ii) such successor servicer shall, without any further action by the Borrower
or such successor servicer, be appointed as the Borrower’s agent and
attorney-in-fact for the purpose of exercising such power and authority as is or
may from time to time be designated to the Servicer hereunder or under any other
Loan Document.

ARTICLE III

ADMINISTRATION AND SERVICING OF RECEIVABLES

Section 3.01. Duties of Servicer. The Servicer, for the benefit of the Borrower
and the Administrative Agent, shall manage, service, administer and make
collections on the Medallion Loans and enforce the Borrower’s rights with
respect to the collateral thereunder and any guarantees thereof in accordance
with all applicable federal, state and local laws and regulations and with the
degree of skill, care and diligence of prudent lenders in the industry for the
servicing of comparable assets, but in no event, with less skill, care and
diligence than the Servicer or any of its Affiliates exercises with respect to
all comparable assets that it services for itself or others (such standards, the
“Accepted Servicing Practices”). The Servicer’s duties shall include collection
and posting of all payments, responding to inquiries of Obligors on Medallion
Loans, investigating delinquencies, sending invoices to Obligors, as
appropriate, reporting tax

 

5



--------------------------------------------------------------------------------

information, if any, to Obligors, preparing and delivering Medallion Loan Files
to the Custodian, accounting for Collections and furnishing statements and
reports to the Administrative Agent in accordance with this Agreement and the
other Loan Documents. Except to the extent otherwise required pursuant to this
Agreement, the Servicer shall follow the Accepted Servicing Practices in
performing its duties as Servicer. To the extent consistent with the Accepted
Servicing Practices and the following sentence, the Servicer shall have full
power and authority, acting alone, to do any and all things in connection with
management, servicing, administration and collection that it may deem necessary
or desirable, including, without limitation, executing and delivering on behalf
of itself and the Borrower, any and all instruments of satisfaction or
cancellation, or partial or full release or discharge, and all other comparable
instruments, with respect to such Medallion Loans or any Medallion securing such
Medallion Loans. The Servicer is authorized to release Liens on Medallions
granted pursuant to the Medallion Loan, (i) if the debt secured thereby has been
fully paid and the proceeds of the repayment of such debt are deposited in the
Collection Account in accordance with Section 4.01 hereof, and/or (ii) to
liquidate such Medallions in accordance with its customary standards, policies
and procedures, Accepted Servicing Practices and the Credit and Collection
Policy. If the Servicer shall commence a legal proceeding to enforce a Medallion
Loan, the Borrower shall thereupon be deemed to have automatically assigned,
solely for the purpose of collection, such Medallion Loan to the Servicer. If in
any enforcement suit or legal proceeding it shall be held that the Servicer may
not enforce a Medallion Loan on the ground that it shall not be a real party in
interest or a holder entitled to enforce such Medallion Loan, the Borrower
shall, at the Servicer’s expense and direction, take steps to enforce such
Medallion Loan, including bringing suit in the name of the Borrower. The
Borrower shall, upon the written request of the Servicer, furnish the Servicer
with any powers of attorney and other documents reasonably necessary or
appropriate to enable the Servicer to carry out its servicing and administrative
duties hereunder.

Section 3.02. Collection and Allocation of Medallion Loan Payments Modifications
of Medallion Loans. (a) Consistent with the standards, policies and procedures
required by this Agreement, the Servicer shall make reasonable efforts to
collect all payments called for under the terms and provisions of the Medallion
Loans as and when the same shall become due, and shall follow such collection
procedures as it follows with respect to comparable medallion loans that it or
any of its Affiliates services for itself or others and otherwise act with
respect to the Medallion Loans, the insurance policies and the other Collateral
in such manner as will, in the reasonable judgment of the Servicer, maximize the
amount to be received by the Administrative Agent for the benefit of the Secured
Parties with respect thereto. The Servicer is authorized in its discretion to
waive any prepayment charge, late payment charge or any other similar fees that
may be collected in the ordinary course of servicing any Medallion Loan. The
Servicer shall allocate Collections relating to principal and interest in
accordance with the terms of the related Medallion Loans.

(b) The Medallion Loan and other Medallion Loan Documents have not been and
shall not be extended, waived, amended or modified except (i) if a Default has
occurred and is continuing, with the prior written consent of the Administrative
Agent, (ii) the Commitment Termination Date has occurred, with the prior written
consent of the Administrative Agent and (iii) at all other times, in accordance
with the Servicer’s written Underwriting Guidelines and the Credit and
Collection Policy.

 

6



--------------------------------------------------------------------------------

Section 3.03. Realization upon Medallion Loans. (a) The Servicer shall enforce
compliance with the terms of the Medallion Loans in a manner consistent with the
Accepted Servicing Practices. The Servicer shall include in any Report on any
Report Date, as applicable, any default under a Medallion Loan (a “Medallion
Loan Default”), which such Report shall include actions the Servicer proposes to
take with respect to such Medallion Loan Default, including, without limitation,
(1) initiation or continuation of negotiations with the Obligor,
(2) acceleration of such Medallion Loan, (3) repossession of the Medallion
related to Medallion Loan, (4) initiation of litigation or collection
proceedings, and (5) such other action as the Servicer may deem appropriate in
conformity with the Accepted Servicing Practices.

(b) Consistent with the standards, policies and procedures required by this
Agreement and the Credit and Collection Policy, the Servicer shall use its best
efforts to repossess (or otherwise comparably convert the ownership of) and
liquidate, if necessary, any Medallion securing a Medallion Loan with respect to
which the Servicer has determined that payments thereunder are not likely to be
resumed, as soon as practicable after default on such Medallion Loan but in no
event later than the date on which any regularly scheduled payment has become
more than 360 days delinquent; provided, however, that the Servicer may elect
not to repossess a Medallion within such time period if no Servicer Default has
occurred and in its good faith judgment it determines that the proceeds
ultimately recoverable with respect to such Medallion Loan (after giving effect
to expenses associated with such repossession and reimbursement to the Servicer
hereunder) would be increased by forbearance; and provided, further, that the
Servicer shall not be required to repossess a Medallion if prohibited by law.
The Servicer is authorized to follow such customary practices and procedures as
it shall deem necessary or advisable, consistent with the Accepted Servicing
Practices, which practices and procedures may include the sale of the related
Medallion at a public or private sale, and other actions by the Servicer in
order to realize upon a Medallion Loan.

Section 3.04. Maintenance of Security Interests. (a) The Servicer shall take
such steps as are necessary to maintain perfection of the first priority
security interest created by the Loan Documents. The Servicer agrees to mark its
master computer databases and computer files (by way of the creation of a
special “field” or otherwise), in a manner acceptable to the Administrative
Agent, to evidence the interests granted to the Administrative Agent for the
benefit of the Secured Parties under the Loan Agreement and the other Loan
Documents. At any time and from time to time, the Servicer shall, or shall cause
the Borrower to, and the Borrower will promptly and duly execute and deliver, or
will promptly cause to be executed and delivered, such further instruments and
documents and take such further actions as are necessary (or as are reasonably
requested by the Administrative Agent) for the purpose of obtaining or
preserving the full benefits of the Secured Parties under the Loan Agreement and
of its rights and powers therein granted, including, without limitation, the
filing of any financing or continuation statements under the Uniform Commercial
Code in effect in any jurisdiction with respect to the Liens created by the Loan
Agreement or the taking of any other action necessary to preserve the status of
the Administrative Agent’s Liens on the Collateral as first priority perfected
Liens. A photographic or other reproduction of the Loan Agreement shall be
sufficient as a financing statement for filing in any jurisdiction.

 

7



--------------------------------------------------------------------------------

(b) Consistent with the policies and procedures required by this Agreement, the
Servicer shall take such steps on behalf of the Borrower and the Administrative
Agent as are necessary to maintain perfection of the first priority security
interest created by each Medallion Loan in the related Medallion, including the
recording, registering, filing, re-recording, re-filing and re-registering of
all security agreements, financing statements and continuation statements as are
necessary to maintain the security interest under the respective Medallion
Loans. The Borrower hereby authorizes the Servicer, and the Servicer agrees, to
take any and all steps necessary to re-perfect such security interest in the
name of Borrower as necessary because of any reason.

Section 3.05. Servicing Fee. (a) The Borrower shall pay to the Servicer (the
“Servicing Fee”), as compensation for its activities hereunder, on each Weekly
Payment Date, an amount equal to the product of (i) the Servicing Fee Rate
multiplied by (ii) a fraction, the numerator of which shall be the number of
calendar days since the immediately prior Weekly Payment Date, and the
denominator of which shall be 360, multiplied by (iii) the Net Principal Balance
of the Medallion Loans serviced by the Servicer.

(b) The accrued and unpaid Servicing Fee shall be paid to the Servicer out of
Collections as set forth in Article III of the Loan Agreement.

Section 3.06. Access to Certain Documentation and Information Regarding
Medallion Loans. The Servicer shall provide to federal, state and local
regulatory agencies, and their respective examiners, access to the documentation
regarding the Medallion Loans required by applicable regulations of such
agencies. Such access shall be afforded without charge upon reasonable prior
notice and during normal business hours at the offices of the Servicer
designated by it. Nothing in this Section shall derogate from the obligation of
the Servicer to observe any applicable law prohibiting disclosure of information
regarding the Obligors and the failure of the Servicer to provide access as
provided in this Section as a result of such obligation shall not constitute a
breach of this Section.

Section 3.07. Servicer Expenses. The Servicer shall be required to pay all
expenses incurred by it in connection with its activities hereunder, including
fees and disbursements of independent accountants, taxes imposed on the Servicer
and expenses incurred in connection with distributions and reports to the
Administrative Agent, and shall be reimbursed for such expenses solely to the
extent expressly provided herein.

Section 3.08. Appointment of Subservicer. The Servicer may at any time appoint a
subservicer to perform all or any portion of its obligations as Servicer
hereunder; provided, however, that (i) the Administrative Agent shall have
approved such appointment in writing; (ii) the Servicer shall remain obligated
and be liable to the Borrower and the Administrative Agent for the servicing and
administering of the Medallion Loans in accordance with the provisions hereof
without diminution of such obligation and liability by virtue of the appointment
of such subservicer and to the same extent and under the same terms and
conditions as if the Servicer alone were servicing and administering the
Medallion Loans; and (iii) the agreement with the subservicer provides that it
may be terminated by any successor servicer if the Servicer that had entered
into such subservicing agreement is terminated as Servicer hereunder. The fees
and expenses of the subservicer shall be as agreed between the Servicer and its
subservicer from time to time and neither of the Borrower nor any Secured Party
shall have any responsibility therefor.

 

8



--------------------------------------------------------------------------------

Section 3.09. Delegation of Duties. The Servicer may at any time perform through
sub-contractors the specific duties of (i) repossession of Medallions, and
(ii) pursuing the collection of deficiency balances on defaulted Medallion
Loans, in each case without the consent of the Borrower or the Administrative
Agent. The Servicer may also perform other specific duties through such
sub-contractors in accordance with its customary servicing policies and
procedures without the prior consent of the Borrower or the Administrative
Agent. No such delegation or sub-contracting of duties by the Servicer shall
relieve the Servicer of its responsibility with respect to such duties. Any
sub-contractor engaged by the Servicer pursuant to this Section 3.09 shall
(i) have all licenses and permits necessary to perform such specific duties,
(ii) be a Person experienced in the performance of such specific duties, and
(iii) not have been subject to any litigation, civil or criminal penalty, or
other similar action, except to the extent reasonable and ordinary for a Person
engaging in activities similar to such specific duties.

Section 3.10. Insurance. The Servicer may sue to enforce or collect upon the
insurance policies in its own name or as agent of the Borrower. If the Servicer
elects to commence a legal proceeding to enforce an insurance policy, the act of
commencement shall be deemed to be an automatic assignment of the rights of
(i) the Administrative Agent for the benefit of the Secured Parties and (ii) the
Borrower under such insurance policy to the Servicer for purposes of collection
only. If, however, in any enforcement suit or legal proceeding it is held that
the Servicer may not enforce an insurance policy on the grounds that it is not a
real party in interest or a holder entitled to enforce the insurance policy, the
Administrative Agent or the Borrower, at the Servicer’s expense, shall take such
steps as the Servicer deems reasonably necessary to enforce such insurance
policy, including bringing suit in its name, in the name of the Borrower or,
with the Administrative Agent’s prior written consent which may be given or
withheld in its sole discretion, in the name of the Administrative Agent on
behalf of the Secured Parties. Any amounts collected by the Servicer under an
insurance policy shall be deposited in the Collection Account upon receipt. Any
cost incurred by the Servicer in maintaining any such insurance shall not, for
the purpose of calculating the outstanding balance of any Medallion Loan under
the Loan Agreement or any other Loan Document, be added to the Net Principal
Balance of the related Medallion Loan, notwithstanding that the terms of such
Medallion Loan so permit.

Section 3.11. Enforcement of Prohibition on Transfer of Medallion. The Servicer
will, to the extent it has knowledge of any sale or Lien, or prospective sale or
Lien, by any Obligor of the related Medallion (whether by sale or by contract of
sale, and whether or not the Obligor remains or is to remain liable under the
Medallion Loan), exercise or cause to be exercised any rights to accelerate the
maturity of such Medallion Loan under the terms thereof.

Section 3.12. Conservation and Disposition of Medallion. In the event that any
Medallion is repossessed by the Servicer, the Servicer shall conserve and
protect each such Medallion for the Administrative Agent for the benefit of the
Secured Parties solely for the purpose of its prompt disposition and sale. The
disposition of any such Medallion shall be carried out by the Servicer at such
price and upon such terms and conditions as the Servicer shall determine in
accordance with the Accepted Servicing Practices and with a view to maximizing

 

9



--------------------------------------------------------------------------------

the net present value recovery from such disposition. The Servicer shall deposit
the proceeds of any such disposition into the Collection Account no later than
11:00 a.m. on the Business Day following receipt thereof by the Servicer.
Pending such deposit, such funds shall be held in trust by the Servicer for the
benefit of the Administrative Agent for the benefit of the Secured Parties.

Section 3.13. Proceeds. If an Event of Default shall occur and be continuing,
(a) all proceeds of Collateral received by the Servicer consisting of cash,
checks and other cash equivalents shall be held by the Servicer in trust for the
Administrative Agent for the benefit of the Secured Parties, segregated from
other funds of the Servicer, and shall forthwith upon receipt by the Servicer be
turned over to the Administrative Agent for the benefit of the Secured Parties
in the exact form received by the Servicer (duly endorsed by the Servicer to the
Administrative Agent, if required) and (b) any and all such proceeds received by
the Administrative Agent (whether from the Servicer or otherwise) may, in the
sole discretion of the Administrative Agent, be held by the Administrative Agent
as collateral security for, and/or then or at any time thereafter may be applied
by the Administrative Agent against, the Secured Obligations (whether matured or
unmatured) in the order set forth in Section 3.1 of the Loan Agreement. Any
balance of such proceeds remaining after the Secured Obligations shall have been
paid in full and the Loan Agreement shall have been terminated shall be paid
over to the Servicer or to whomsoever may be lawfully entitled to receive the
same. For purposes hereof, proceeds shall include, but not be limited to, all
principal and interest payments, all prepayments and payoffs, insurance claims,
recoveries against Obligors, sale and foreclosure proceeds, and any other income
and all other amounts received with respect to the Collateral.

ARTICLE IV

COLLECTION ACCOUNT; WEEKLY REPORTS; RAPID AMORTIZATION EVENT

Section 4.01. Collection Account.

(a) The Servicer shall instruct all Obligors to remit payments in respect of the
Medallion Loans to the Servicer for deposit to the Collection Account. The
Servicer shall deposit to the Collection Account, no later than 11:00 a.m. on
the Business Day following receipt thereof by the Servicer, all Collections
received by the Servicer. Pending such deposit, such funds shall be held in
trust by the Servicer for the benefit of the Secured Parties. Funds on deposit
in the Collection Account on any day shall be held therein in trust for the
benefit of the Secured Parties.

(b) Funds deposited in the Collection Account in any Weekly Collection Period
shall be allocated between Collections in respect of principal payments on the
Medallion Loans and Collections in respect of interest and finance charge
payments on the Medallion Loans. The Servicer shall provide Administrative Agent
with a reconciliation reasonably acceptable to the Administrative Agent (a
“Reconciliation”) by 2:00 p.m., New York time on the Weekly Report Date
immediately following such Weekly Collection Period showing what portion of the
collections deposited to the Collection Account during the Weekly Collection
Period are repayments of principal and what portion are payments of interest,
finance charges and/or fees.

 

10



--------------------------------------------------------------------------------

Section 4.02. Reports.

(a) The Servicer shall deliver to the Administrative Agent and the Custodian no
later than 4:00 p.m., New York time on each Weekly Report Date a servicing
report (the “Weekly Report”) with respect to the Weekly Collection Period then
most recently ended, substantially in the form attached hereto as Exhibit
4.02(a). The Servicer shall deliver to the Administrative Agent a hard copy of
any such report upon request of the Administrative Agent.

(b) Upon discovery by the Servicer of any Medallion Loan ceasing to be an
Eligible Medallion Loan, if a Borrowing Base Deficiency exists or will result
therefrom, the Servicer shall (or shall cause the Borrower to) deliver an
Eligibility Violation Notice to the Administrative Agent, substantially in the
form attached hereto as Exhibit 4.02(b), no later than 12:00 (noon) New York
time on the Business Day immediately succeeding such discovery.

(c) On any day that the Borrower delivers a Notice of Borrowing and Pledge under
the Loan Agreement, the Servicer shall deliver to the Administrative Agent a
schedule (a “Wet Loan Schedule”) in substantially the form of Schedule 4.02(c)
hereof.

(d) On any day upon which the Borrower acquires any Wet Loans, the Servicer
shall deliver to the Administrative Agent a copy of each Medallion Note related
to each such Wet Loan.

(e) The Servicer shall deliver to the Administrative Agent and/or permit the
Administrative Agent to inspect any property, books, valuations, records, audits
or other information as the Administrative Agent may reasonably request upon
reasonable prior notice.

Section 4.03. Rapid Amortization Event. If a Rapid Amortization Event occurs and
is continuing, the Servicer shall so notify the Administrative Agent immediately
following the discovery of such Rapid Amortization Event.

ARTICLE V

SERVICER REPRESENTATIONS AND WARRANTIES

As of the Effective Date and each Funding Date, the Servicer represents and
warrants to the Administrative Agent, each Managing Agent and each Lender that:

Section 5.01. Existence; Qualification. The Servicer is a New York corporation
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its formation and has the power and all licenses necessary to
own its assets and to transact the business in which it is presently engaged,
and is duly qualified and in good standing under the laws of each jurisdiction
where the conduct of its business requires such qualification.

 

11



--------------------------------------------------------------------------------

Section 5.02. Authority and Authorization; Enforceability; Approvals; Absence of
Adverse Notice. The Servicer has the power, authority and legal right to make,
deliver and perform this Servicing Agreement and each of the Loan Documents to
which it is a party and all of the transactions contemplated hereby and thereby,
and has taken all necessary action to authorize the execution, delivery and
performance of this Servicing Agreement and each of the Loan Documents to which
it is a party. This Servicing Agreement and each of the Loan Documents to which
the Servicer is a party constitutes the legal, valid and binding obligation of
the Servicer, enforceable against the Servicer in accordance with their
respective terms except as the enforceability hereof and thereof may be limited
by bankruptcy, insolvency, moratorium, reorganization and other similar laws of
general application affecting creditors’ rights generally and by general
principles of equity (whether such enforceability is considered in a proceeding
in equity or at law). No consent of any other party and no consent, license,
approval or authorization of, or registration or declaration with, any
governmental authority, bureau or agency (including, without limitation, any
Taxi Commission) is required in connection with the execution, delivery or
performance by the Servicer of this Servicing Agreement or any Loan Document to
which it is a party, or the validity or enforceability of this Servicing
Agreement or any such Loan Document or the Medallion Loans, other than such as
have been met or obtained, except where the failure to obtain such would not
have a Material Adverse Effect. The Servicer has not received any notice, nor
does the Servicer have any knowledge or reason to believe, that any Taxi
Commission or other Governmental Authority intends to seek the cancellation,
termination or modification of any of its licenses or permits, or that valid
grounds for such cancellation, termination or modification exist.

Section 5.03. No Breach. The execution, delivery and performance of this
Servicing Agreement and all other agreements and instruments executed and
delivered or to be executed and delivered pursuant hereto or thereto in
connection with the pledge of the Collateral will not (i) create any Adverse
Claim on the Collateral other than as contemplated herein or (ii) violate any
provision of any existing law or regulation (including, without limitation, the
Investment Company Act of 1940, as amended) or any order or decree of any court,
regulatory body or administrative agency or the certificate of formation or
by-laws of the Servicer or any mortgage, indenture, contract or other agreement
to which the Servicer is a party or by which the Servicer or any property or
assets of the Servicer may be bound.

Section 5.04. Litigation. No litigation or administrative proceeding of or
before any court, tribunal or governmental body is presently pending or, to the
knowledge of the Servicer, threatened against the Servicer or any properties of
the Servicer or with respect to this Servicing Agreement which, if adversely
determined, could have a Material Adverse Effect.

Section 5.05. Adverse Orders. No injunction, writ, restraining order or other
order of any nature adversely affects the Servicer’s performance of its
obligations under this Servicing Agreement or any Loan Document to which the
Servicer is a party.

Section 5.06. Taxes. The Servicer has filed (on a consolidated basis or
otherwise) on a timely basis all tax returns (including, without limitation, all
foreign, federal, state, local and other tax returns) required to be filed, is
not liable for taxes payable by any other Person and has paid or made adequate
provisions for the payment of all taxes, assessments and other

 

12



--------------------------------------------------------------------------------

governmental charges due from the Servicer. No tax lien or similar adverse claim
has been filed, and no claim is being asserted, with respect to any such tax,
assessment or other governmental charge. Any taxes, fees and other governmental
charges payable by the Servicer in connection with the execution and delivery of
this Servicing Agreement and the other Loan Documents and the transactions
contemplated hereby or thereby have been paid or shall have been paid if and
when due.

Section 5.07. Chief Executive Office; Jurisdiction of Organization. On the
Effective Date, the Servicer’s chief executive office is (and the location of
the Servicer’s records regarding the Medallion Loans), and during the four
months immediately preceding July 1, 2001 such office has been, located at 437
Madison Avenue, New York, New York 10022. On the Effective Date, the Servicer’s
jurisdiction of organization is New York. In the event of a disaster at the
location of the Servicer’s chief executive office or at the location of the
Servicer’s records regarding the Medallion Loans, the Servicer shall maintain
its back-up office and records at 11-49 44th Drive, Long Island City, New York
11101.

Section 5.08. Legal Name. The Servicer’s legal name is as set forth in this
Servicing Agreement; the Servicer has not changed its name since its formation;
the Servicer does not have trade names, fictitious names, assumed names or
“doing business as” names.

Section 5.09. Solvency. The Servicer is solvent and will not become insolvent
after giving effect to the transactions contemplated hereby; the Servicer is
paying its debts as they become due; and the Servicer, after giving effect to
the transactions contemplated hereby, will have adequate capital to conduct its
business.

Section 5.10. True and Complete Disclosure. The information, reports, financial
statements, exhibits and schedules furnished in writing by or on behalf of the
Servicer to the Administrative Agent, any Managing Agent any Lender or the
Custodian in connection with the negotiation, preparation or delivery of this
Servicing Agreement and the other Loan Documents or included herein or therein
or delivered pursuant hereto or thereto are true and correct in every material
respect, or (in the case of projections) are based on reasonable estimates, on
the date as of which such information is stated or certified. There is no fact
known to a Responsible Officer of the Servicer that, after due inquiry, should
reasonably be expected to have a Material Adverse Effect that has not been
disclosed herein, in the other Loan Documents or in a report, financial
statement, exhibit, schedule, disclosure letter or other writing furnished to
the Administrative Agent, any Managing Agent, any Lender or the Custodian for
use in connection with the transactions contemplated hereby or thereby.

Section 5.11. No Servicer Default. No Servicer Default has occurred and is
continuing.

Section 5.12. Underwriting and Servicing. Each of the Medallion Loans is being
serviced in conformance with the Servicer’s Credit and Collection Policy and
otherwise in accordance with Accepted Servicing Practices.

Section 5.13. ERISA. The Servicer is in compliance with ERISA and has not
incurred and does not expect to incur any liabilities (except for premium
payments arising in the ordinary course of business) to the Pension Benefit
Guaranty Corporation (or any successor thereto) under ERISA.

 

13



--------------------------------------------------------------------------------

Section 5.14. Sharing of Payments. There is not now, nor will there be at any
time in the future, any agreement or understanding between the Servicer and the
Borrower (other than as expressly set forth in the Shared Services Agreement and
the Loan Documents) providing for the allocation or sharing of obligations to
make payments or otherwise in respect of any taxes, fees, assessments or other
governmental charges.

ARTICLE VI

COVENANTS OF THE SERVICER

The Servicer covenants and agrees with the Administrative Agent that, so long as
any Advance is outstanding and until the later to occur of the payment in full
of all Secured Obligations and the termination of this Servicing Agreement:

Section 6.01. Existence; etc.

(a) The Servicer will observe all corporate procedures required by its
certificate of incorporation, by-laws and the laws of its jurisdiction of
formation. The Servicer will maintain its corporate existence in good standing
under the laws of its jurisdiction of organization and will promptly obtain and
thereafter maintain qualifications to do business as a foreign corporation in
any other state in which it does business and in which it is required to so
qualify.

(b) The Servicer will comply with the requirements of all applicable laws,
rules, regulations and orders of Governmental Authorities (including, without
limitation, all environmental laws, all laws with respect to unfair and
deceptive lending practices and predatory lending practices), if failure to
comply with such requirements would be reasonably likely (either individually or
in the aggregate) to have a Material Adverse Effect.

(c) The Servicer will not move its chief executive office from the address
referred to in Section 5.07 or change its jurisdiction of organization from the
jurisdiction referred to in Section 5.01 unless it shall have provided the
Administrative Agent thirty (30) days’ prior written notice of such change.

(d) The Servicer will pay and discharge all taxes, assessments and governmental
charges or levies imposed on it or on its income or profits or on any of its
Property prior to the date on which penalties attach thereto, except for any
such tax, assessment, charge or levy the payment of which is being contested in
good faith and by proper proceedings and against which adequate reserves are
being maintained.

(e) The Servicer will permit representatives of the Administrative Agent, during
normal business hours, to examine, copy and make extracts from its books and
records, to inspect any of its Properties, and to discuss its business and
affairs with its officers, all to the extent reasonably requested by the
Administrative Agent.

 

14



--------------------------------------------------------------------------------

(f) The Servicer shall, to the extent required by applicable law, disclose all
material transactions associated with this transaction in appropriate regulatory
filings and public announcements.

Section 6.02. Accuracy of Opinions. The Servicer shall take all other actions
necessary to maintain the accuracy of the factual assumptions set forth in the
legal opinion of Willkie, Farr & Gallagher LLP, counsel to the Servicer, issued
in connection with the Servicing Agreement and other Loan Documents and relating
to the issues of substantive consolidation, true contribution and true sale of
the Medallion Loans.

Section 6.03. Prohibition on Adverse Claims. Except as otherwise provided herein
or in any other Loan Document, the Servicer shall not purport to sell, assign
(by operation of law or otherwise) or otherwise dispose of, or create or suffer
to exist any Adverse Claim upon or with respect to, any Medallion Loan, any
Collections related thereto or any other Collateral related thereto, or upon or
with respect to any account to which any Collections of any Medallion Loan are
sent, or assign any right to receive income in respect thereof.

Section 6.04. Prohibition on Fundamental Change. The Servicer will not engage
in, or suffer any, change of ownership, dissolution, winding up, liquidation,
merger or consolidation with, or convey, transfer, lease or otherwise dispose of
(whether in one transaction or in a series of transactions), all or
substantially all of its assets (whether now owned or hereafter acquired), or
acquire all or substantially all of the assets or capital stock or other
ownership interest of any Person.

Section 6.05. Prohibition on Modifications. The Servicer will not amend, modify,
waive or terminate any terms or conditions of the Servicing Agreement without
the written consent of the Administrative Agent (which consent shall not be
unreasonably withheld in the case of an amendment curing an ambiguity or
correcting any inconsistent provisions of the Servicing Agreement), and shall
perform its obligations thereunder.

Section 6.06. Amendment to Organizational Documents. The Servicer will not
amend, modify or otherwise make any change to its organizational documents
without the consent of the Administrative Agent.

Section 6.07. Financial Statements.

(a) The Servicer shall deliver to the Administrative Agent within 30 days after
the last day of each calendar month, (i) unaudited consolidated balance sheets
and statements of income and cash flows for the Servicer for such calendar month
(including, if such calendar month is the last month of a calendar quarter,
consolidated statements of cash flows for such calendar quarter) and (ii) a
certificate of an officer of the Servicer, whose position is vice president or
higher, stating that such financial statements are presented fairly in all
material respects and in accordance with GAAP, subject to year-end audit
adjustments.

(b) The Servicer shall deliver to the Administrative Agent within 90 days after
the end of each fiscal year, the consolidated balance sheets of the Servicer and
its consolidated Subsidiaries as at the end of such fiscal year and the related
consolidated statements of

 

15



--------------------------------------------------------------------------------

income and retained earnings and of cash flows for the Servicer and its
consolidated Subsidiaries for such year, setting forth in each case in
comparative form the figures for the previous year, accompanied by an opinion
thereon of independent certified public accountants of recognized national
standing, which opinion shall not be qualified as to scope of audit or going
concern and shall state that said consolidated financial statements fairly
present the consolidated financial condition and results of operations of the
Servicer and its consolidated Subsidiaries as at the end of, and for, such
fiscal year in accordance with GAAP, and a certificate of such accountants
stating that, in making the examination necessary for their opinion, they
obtained no knowledge, except as specifically stated, of any Servicer Default.
The annual separate financial statements of the Servicer shall disclose the
effects of the transactions contemplated by the Purchase Agreement as a sale
and/or contribution of the Medallion Loans and other Collateral.

(c) The Servicer will furnish to the Administrative Agent, at the time it
furnishes each set of financial statements pursuant to paragraphs (a) and
(b) above, a Compliance Certificate substantially in the form of Exhibit 6.07(c)
signed by an Authorized Officer of the Servicer and dated the date of such
annual financial statement or such quarterly financial statement.

The Servicer will furnish to the Administrative Agent, at the time it furnishes
each set of financial statements pursuant to paragraphs (a) and (b) above, a
certificate of a Responsible Officer of the Servicer (i) stating that, to the
best of such Responsible Officer’s knowledge, the Servicer during such fiscal
period or year has observed or performed all of its covenants and other
agreements, and satisfied every condition, contained in this Servicing Agreement
and the other Loan Documents to be observed, performed or satisfied by it, and
that such Responsible Officer has obtained no knowledge of any Servicer Default
except as specified in such certificate (and, if any Servicer Default has
occurred and is continuing, describing the same in reasonable detail and
describing the action the Servicer has taken or proposes to take with respect
thereto) and (ii) showing in detail the calculations supporting such Responsible
Officer’s certification of the Servicer’s compliance with the requirements of
the financial covenants found in Section 6.07 hereto.

Section 6.08. Litigation. The Servicer will promptly, and in any event within 10
days after service of process on any of the following, give to the
Administrative Agent notice of all litigation, actions, suits, arbitrations,
investigations (including, without limitation, any of the foregoing which are
pending or threatened) or other legal or arbitrable proceedings affecting the
Servicer or any of its Subsidiaries or affecting any of the Property of any of
them before any Governmental Authority that (i) questions or challenges the
validity or enforceability of any of the Loan Documents or any action to be
taken in connection with the transactions contemplated hereby, (ii) which,
individually or in the aggregate, if adversely determined, could reasonably have
a Material Adverse Effect, or (iii) requires filing with the Securities and
Exchange Commission in accordance with the 1934 Act and any rules thereunder.

 

16



--------------------------------------------------------------------------------

Section 6.09. Notices. The Servicer, in its capacity as Servicer, shall give
notice to the Administrative Agent:

(a) promptly upon receipt of notice or knowledge of the occurrence of any
Servicer Default or any Rapid Amortization Event;

(b) promptly upon receipt of notice or knowledge of (i) any default related to
any Collateral, (ii) any Lien or security interest (other than security
interests created hereby or by the other Loan Documents) on, or claim asserted
against, any of the Collateral or (iii) any event or change in circumstances
which could reasonably be expected to have a Material Adverse Effect.

(c) promptly upon any material change in the market value of any or all of the
Servicer’s assets.

(d) promptly upon receipt of notice or knowledge of any issuance, or possible
issuance, of additional Medallions by New York City, Chicago, Boston, Cambridge,
Newark, Philadelphia or any other jurisdiction for which the Administrative
Agent has financed the purchase of Medallion Loans by the Borrower or any change
in the regulations relating to Medallion lending, servicing, foreclosure or the
financing of medallion loans in any such jurisdictions.

(e) within one (1) Business Day, of any and all notices given by the Servicer in
connection with any participation agreement in which the related Medallion Loan
has been pledged to the Administrative Agent under the Loan Agreement.

Each notice pursuant to this subsection shall be accompanied by a statement of a
Responsible Officer of the Servicer setting forth details of the occurrence
referred to therein and stating what action the Servicer has taken or proposes
to take with respect thereto.

Section 6.10. Funding Date Documentation. The Servicer shall deliver to the
Custodian on or before each Funding Date the Funding Date Documentation with
respect to the Medallion Loans (other than Wet Loans) being pledged under the
Loan Agreement on such Funding Date. As soon as possible after the Funding Date
upon which any Wet Loans are pledged under the Loan Agreement, the Servicer
shall deliver to the Custodian the Funding Date Documentation with respect to
such Wet Loans.

Section 6.11. Collection Account. The Servicer shall (a) cause the Collection
Account Bank to deliver to the Administrative Agent copies of monthly statements
with respect to the Collection Account or (b) promptly deliver copies of such
statements to the Administrative Agent.

Section 6.12. Borrowing Base Certificate. On each Borrowing Base Certificate
Date, the Servicer shall deliver to the Administrative Agent a Borrowing Base
Certificate showing the Borrowing Base as of the last day of the prior calendar
month, certified as complete and correct by a Responsible Officer.

Section 6.13. Additional Information. The Servicer shall, from time to time,
provide to the Administrative Agent such other information, reports, financial
statements and documents as the Administrative Agent may reasonably request.

 

17



--------------------------------------------------------------------------------

Section 6.14. Limitation on Liens. The Servicer will defend the Collateral
against, and will take such other action as is necessary to remove, any Lien,
security interest or claim on or to the Collateral, other than the security
interests created under the Loan Agreement or Permitted Participation Interests,
and the Servicer will defend the right, title and interest of the Secured
Parties in and to any of the Collateral against the claims and demands of all
persons whomsoever.

Section 6.15. Advertising, Origination and Servicing Activities. All servicing
activities, procedures and materials used with regard to any Medallion Loan made
or accounts acquired, collected or serviced by the Servicer comply with all
applicable Federal, state and local laws, ordinances, rules and regulations,
including but not limited to those related to usury, truth in lending, real
estate settlement procedures, consumer protection, equal credit opportunity,
fair debt collection, rescission rights and disclosures, except where failure to
comply would not have a Material Adverse Effect.

Section 6.16. Maintenance of Insurance. The Servicer will maintain at all times
in full force and effect with financially sound and reputable insurance
companies insurance covering such risks and liabilities and with such
deductibles or self-insured retentions as are in accordance with normal industry
practices for policies of insurance.

Section 6.17. Credit and Collection Policy. The Servicer shall not amend, modify
or revise the Credit and Collection Policy without the prior written consent of
the Administrative Agent, which consent shall not be unreasonably withheld or
delayed. In the event that the Servicer makes any amendment or modification to
the Credit and Collection Policy, the Servicer shall promptly deliver to the
Administrative Agent a complete copy of the amended or modified the Credit and
Collection Policy.

Section 6.18. Capacity as Servicer. The Servicer will, to the extent necessary,
maintain separate records on behalf of and for the benefit of the Administrative
Agent, will act in accordance with instructions and directions, delivered in
accordance with the terms hereof, from the Borrower and/or the Administrative
Agent in connection with its servicing of the Medallion Loans hereunder, and
will ensure that, at all times when it is dealing with or in connection with the
Medallion Loans in its capacity as Servicer, it holds itself out as Servicer,
and not in any other capacity.

Section 6.19. Collections. The Servicer shall, to the extent possible, only
accept Collections consisting of checks, wire transfers or electronic transfers.

ARTICLE VII

SERVICER INDEMNITIES AND RESIGNATION

Section 7.01. Liability of the Servicer; Indemnities of Servicer. (a) The
Servicer shall be contractually liable in accordance herewith only to the extent
of the obligations specifically undertaken by the Servicer under this Agreement.

 

18



--------------------------------------------------------------------------------

(b) The Servicer agrees to hold the Secured Parties, the Custodian and each of
its officers, directors, agents and employees (each, an “Indemnified Party”)
harmless from and indemnify each Indemnified Party against all liabilities,
losses, damages, judgments, costs and expenses of any kind (including but not
limited to attorneys’ fees and expenses) (collectively, “Damages”) which may be
imposed on, incurred by or asserted against such Indemnified Party in any suit,
action, claim or proceeding relating to or arising out of or based on any breach
of any representation, warranty, covenant or other term of this Agreement by the
Servicer or any subservicer, the failure of the Servicer or any subservicer to
meet the Accepted Servicing Practices in connection with any action (or failure
to act) hereunder or under any other Loan Documents, in its capacity as the
Servicer, or any negligence or willful misconduct of the Servicer or any
subservicer in connection with the performance of its obligations under this
Agreement and the other Loan Documents, in its capacity as the Servicer, except,
in each case, to the extent arising from such Indemnified Party’s gross
negligence or willful misconduct. Without limiting or being limited by the
foregoing, the Servicer shall pay on demand to each Indemnified Party any and
all amounts necessary to indemnify such Indemnified Party from and against any
and all Damages resulting from any of the following:

(i) the failure of Servicer to correctly report Eligible Medallion Loans in any
report or other information provided by the Servicer to the Administrative Agent
or the Custodian, or in any calculation of the Borrowing Base made by the
Servicer;

(ii) the failure of any representation or warranty or statement made or deemed
made by the Servicer hereunder or under any other Loan Document to have been
true and correct when made;

(iii) the failure by the Servicer or any subservicer to comply with any
applicable law, rule or regulation with respect to any Medallion Loan or related
Medallion;

(iv) action, or failure to act, by the Servicer that results in the failure to
maintain in favor of the Administrative Agent as required under this Servicing
Agreement and the other Loan Documents a valid and enforceable security interest
in the Collateral or the failure to maintain such security interests as first
priority perfected security interests as required under this Servicing Agreement
and the other Loan Documents;

(v) the commingling of Collections at any time with other funds; and

(vi) any defense, set-off, counterclaim, recoupment or reduction of liability
whatsoever of any Person, arising out of or relating to any action (or failure
to act) by the Servicer in accordance with its obligations hereunder.

(c) Indemnification under this Section shall survive the resignation or removal
of the Servicer or the termination of this Agreement, with respect to any act
(or the failure to act) by the Servicer which occurred (or failed to occur)
prior to such resignation, removal or termination and shall include fees and
expenses of counsel and expenses of litigation. If the Servicer shall have made
any indemnity payments pursuant to this Section and the Person to or on behalf
of whom such payments are made thereafter collects any of such amounts from
others, such Person shall promptly repay such amounts to the Servicer, without
interest.

 

19



--------------------------------------------------------------------------------

Section 7.02. Limitation on Resignation of the Servicer. The Servicer shall not
resign from the obligations and duties hereby imposed on it except (a) by mutual
agreement among the Servicer, the Borrower and the Administrative Agent or
(b) upon determination that its duties hereunder are no longer permissible under
applicable law. Any determination under clause (b) above permitting the
resignation of the Servicer shall be evidenced by an opinion of counsel (which
counsel shall be acceptable to Administrative Agent) to such effect delivered to
the Administrative Agent and the Borrower. No such resignation shall become
effective until a successor servicer shall have assumed the Servicer’s
responsibilities, duties, liabilities and obligations hereunder. Any such
successor servicer must be an established servicer of loans secured by taxi
medallions and must be approved in writing by the Administrative Agent.

Section 7.03. Rights of the Administrative Agent in Respect of the Servicer. The
Servicer shall afford the Administrative Agent, upon reasonable notice, during
normal business hours, access to all records maintained by the Servicer in
respect of its rights and obligations hereunder and access to officers of the
Servicer responsible for such obligations. Upon request, the Servicer shall
furnish the Administrative Agent with such information as the Servicer possesses
regarding its business, affairs, property and condition, financial or otherwise.
The Servicer shall permit the Administrative Agent to inspect the Servicer’s
servicing facilities for the purpose of satisfying the Administrative Agent that
the Servicer has the ability to service the Medallion Loans as provided in this
Servicing Agreement and the other Loan Documents. The Administrative Agent shall
not have any responsibility or liability for any action or failure to act by the
Servicer, and is not obligated to supervise the performance of the Servicer
under this Agreement or otherwise.

ARTICLE VIII

DEFAULT AND TERMINATION

Section 8.01. Termination. Upon the occurrence of a Servicer Default, the
Administrative Agent may (i) terminate all the rights and obligations of the
Servicer under this Agreement as to any or all of the Medallion Loans by
delivering notice of termination to the Servicer with a copy to the Borrower and
(ii) appoint any other Person selected by the Administrative Agent in its sole
discretion as successor “Servicer” hereunder.

Section 8.02. Additional Termination Requirements.

(a) In the event (i) that notice of termination of the rights and obligations of
the Servicer pursuant to Section 8.01 of this Agreement is given by the
Administrative Agent, or (ii) the Servicer resigns or is removed in accordance
with Section 7.02, the Servicer covenants to safeguard the Servicing Records and
that all funds and Medallion Loan Documents relating to the affected Medallion
Loans (collectively, the “Medallion Loan Records”) shall, at the option of the
Administrative Agent, immediately upon receipt of notice of termination or the
resignation or removal of the Servicer, be submitted to the

 

20



--------------------------------------------------------------------------------

control of the Administrative Agent or its designee and that, on the date of
termination, they will be transferred to the Administrative Agent or its
designee, without prejudice to the rights, if any, of any party against any
other party.

(b) Notwithstanding any termination of this Agreement, or of all or a portion of
the rights and obligations of the Servicer hereunder, the Servicer shall not be
relieved of liability for all amounts due, or responsibilities owed the Borrower
or the Administrative Agent in respect of its obligations hereunder while it
served as the servicer hereunder. The Servicer forthwith upon such termination
or resignation shall (i) pay over to the Collection Account all Collections held
by it or subsequently received by it with respect to the affected Medallion
Loans pursuant to this Agreement or pursuant to any other written agreement,
letter or arrangement with the Administrative Agent, (ii) deliver to the
Administrative Agent or other designee selected by the Administrative Agent a
full accounting in respect of the affected Medallion Loans, including a
statement showing the monthly payments and other amounts collected by or on
behalf of it and a statement of moneys held in trust by or on behalf of it for
the payment of taxes, insurance premiums or other charges with respect to the
affected Medallion Loans, (iii) otherwise use its best efforts to effect the
orderly and efficient transfer of servicing of the affected Medallion Loans to
any designee selected by the Administrative Agent, and (iv) arrange for the
physical transfer and delivery to any designee selected by the Administrative
Agent of all Medallion Loans and copies thereof in its possession, and all
Medallion Loan Records. Any successor servicer hereunder shall meet the
requirements and be selected in accordance with the procedures specified in
Section 7.02. Notwithstanding any termination of this Agreement, or any
termination of all the rights and obligations of the Servicer hereunder as to
all or any number of Medallion Loans, or any resignation of the Servicer, in any
case pursuant to any provision of this Agreement, the Servicer shall be entitled
to receive all amounts accrued and owing to it under this Agreement from the
Borrower in accordance with Section 3.02 of the Loan Agreement.

ARTICLE IX

MISCELLANEOUS PROVISIONS

Section 9.01. Amendment. This Agreement may be amended or modified from time to
time by the parties hereto, but only by an instrument in writing signed by each
of the parties hereto.

Section 9.02. Successors and Assigns. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and to the benefit
of their respective permitted successors and assigns. No party may assign any of
its rights or obligations hereunder without the consent of the other parties
hereto; provided, that the Administrative Agent may assign any or all of its
rights and obligations hereunder with respect to any or all of the Medallion
Loans.

Section 9.03. No Partnership. Nothing herein contained shall be deemed or
construed to create a co-partnership or joint venture between the parties hereto
and the services of the Servicer shall be rendered as an independent contractor
and not as an agent for the Borrower or the Administrative Agent.

 

21



--------------------------------------------------------------------------------

Section 9.04. Governing Law. This Agreement shall be construed according to the
laws of the State of New York, without regard to conflict of laws applied in the
State of New York.

Section 9.05. Notices. All demands, notices and communications relating to this
Agreement shall be in writing and shall be deemed to have been duly given if
mailed, by registered or certified mail, return receipt requested, or by
overnight courier, or, if by other means, when received by the other party or
parties at the address shown below, or such other address as may hereafter be
furnished to the other party or parties by like notice. Any such demand, notice
or communication hereunder shall be deemed to have been received on the date
delivered to or received at the premises of the addressee (as evidenced, in the
case of registered or certified mail, by the date noted on the return receipt).

The Borrower:

Taxi Medallion Loan Trust II

c/o Medallion Financial Corp.

437 Madison Avenue

New York, New York 10022

Attention: President

Facsimile No.: 212-328-2121

Telephone No.: 212-328-2100

The Servicer:

Medallion Funding Corp.

437 Madison Avenue

New York, New York 10022

Attention: President

Facsimile No.: 212-328-2121

Telephone No.: 212-328-2100

The Administrative Agent:

Citicorp North America, Inc.

Global Securitized Markets

Citigroup Global Markets Inc.

388 Greenwich Street, 19th Floor

New York, NY 10013

Attention: Kim Conyngham

Facsimile No.: (212) 816-0270

Telephone: (212) 816-0456

Email: kimberly.a.conyngham@citigroup.com

 

22



--------------------------------------------------------------------------------

Section 9.06. Article and Section Headings; Severability of Provisions;
Counterparts. The article and section headings of this Agreement are for
convenience only and are not to be used to interpret or define the provisions
hereof. In the event that any provision of this Agreement conflicts with
applicable law, such conflict shall not affect the other provisions of this
Agreement which can be given effect without the conflicting provision, and to
this end the provisions of this Agreement are declared to be severable. This
Agreement may be executed in counterparts, each of which shall be deemed an
original, and all counterparts shall constitute one and the same instrument.

Section 9.07. Miscellaneous. Each party agrees to execute and deliver such
instruments and take such actions as the other party shall from time to time
reasonably request to carry out the terms of this Agreement.

Section 9.08. Costs; Expenses. Without duplication of any amounts paid by the
Borrower, the Servicer agrees to reimburse the Administrative Agent as and when
billed by the Administrative Agent for all of the Administrative Agent’s costs
and expenses incurred in connection with the enforcement or the preservation of
the Administrative Agent’s rights under this Servicing Agreement, or rights
against the Servicer in its capacity as Servicer under any other Loan Document
to which it is a party, including without limitation the fees and disbursements
of its counsel (including all fees and disbursements incurred in any action or
proceeding between the Servicer and an Indemnified Party or between an
Indemnified Party and any third party relating hereto).

Section 9.09. Periodic Due Diligence Review. The Servicer acknowledges that the
Administrative Agent has the right to perform continuing due diligence reviews
with respect to the Medallion Loans, for purposes of verifying compliance with
the representations, warranties and specifications made hereunder or under the
Loan Agreement, or otherwise, and the Servicer agrees that upon reasonable (but
no less than one (1) Business Day’s) prior notice to the Servicer (which prior
notice shall not be required after the occurrence and during the continuation of
a Default), the Administrative Agent or its authorized representatives
(including independent public accountants) will be permitted during normal
business hours to examine, inspect, and make copies and extracts of, the
Medallion Loan Files and any and all documents, records, agreements, instruments
or information relating to such Medallion Loans in the possession or under the
control of the Servicer and/or the Custodian. The Servicer also shall make
available to the Administrative Agent a knowledgeable financial or accounting
officer for the purpose of answering questions respecting the Medallion Loan
Files, the Medallion Loans, the Borrowing Base or other related matters. Without
limiting the generality of the foregoing, the Servicer acknowledges that the
Administrative Agent may make Advances to the Borrower based solely upon the
information provided by the Servicer to the Administrative Agent and the
representations, warranties and covenants contained herein, and that the
Administrative Agent, at its option, has the right at any time to conduct a
partial or complete due diligence review on some or all of the Medallion Loans
securing such Advance, including without limitation ordering new credit reports
and otherwise re-generating the information used to originate such Medallion
Loans. The Administrative Agent may underwrite such Medallion Loans itself or
engage a third party underwriter (including an independent audit and consulting
firm specializing in securitization transactions) to perform such underwriting,
provided that such third party

 

23



--------------------------------------------------------------------------------

underwriter shall agree in writing with the Borrower to maintain the
confidentiality of the information reviewed and only to use such information in
connection with its engagement by the Administrative Agent in connection with
this Servicing Agreement or any other Loan Document. The Servicer agrees to
cooperate with the Administrative Agent and any third party underwriter in
connection with such underwriting, including, but not limited to, providing the
Administrative Agent and any third party underwriter with access to any and all
documents, records, agreements, instruments or information relating to such
Medallion Loans in the possession, or under the control, of the Servicer. The
Borrower shall reimburse the Administrative Agent for all fees and related
out-of-pocket costs and expenses incurred by the Administrative Agent in
connection with the Administrative Agent’s activities pursuant to Section 10.16
of the Loan Agreement and this Section 9.09; provided, however, that, (i) the
Borrower shall not be required to reimburse the Administrative Agent for more
than one independent audit for any calendar year so long as (x) no Event of
Default shall have occurred and be continuing and (y) the results of the
previous audits were complete and reasonably acceptable to the Administrative
Agent and (ii) so long as no Event of Default shall have occurred and be
continuing, the Borrower shall not be required to reimburse the Administrative
Agent for the fees of the independent audit and consulting firm specializing in
securitization transactions engaged in connection with any such audit to the
extent that such fees exceed $36,000 in any calendar year, through December 4,
2009; provided, further, that the $36,000 limit described in the foregoing
clause (ii) is not applicable unless (X) the Medallion Loan Files and any and
all documents, records, agreements, instruments or information required to
complete the audit, are contained in one location; (Y) the Borrower fully
cooperates with the independent audit and consulting firm specializing in
securitization transactions performing any applicable audit contemplated
hereunder; and (Z) no material findings are uncovered by or on behalf of the
Administrative Agent requiring additional audit work.

Section 9.10. Limitation of Liability. No claim may be made by any Related Party
or any other Person against any Lender, any Managing Agent, the Administrative
Agent or their respective Affiliates, directors, officers, employees, attorneys
or agents (each a “Lender Party”) for any special, indirect, consequential or
punitive damages in respect of any claim for breach of contract or any other
theory of liability arising out of or related to the transactions contemplated
by this Servicing Agreement or any other Loan Document, or any act, omission or
event occurring in connection herewith or therewith; and the Servicer hereby
waives, releases, and agrees not to sue upon any claim for any such damages,
whether or not accrued and whether or not known or suspected to exist in its
favor.

Section 9.11. Amendments to Taxi I Servicing Agreement and Related Loan
Agreement. Each of the Borrower and the Servicer agree to provide prompt written
notice to the Administrative Agent of any amendment, supplement or modification
to any of the Taxi I Servicing Agreement or the “Loan Agreement” referenced
therein (the “Taxi I Loan Agreement”) that has the effect of amending, adding,
supplementing or otherwise modifying any “Event of Default” or “Servicer
Default” under the Taxi I Servicing Agreement or the Taxi I Loan Agreement and,
to the extent requested by the Administrative Agent, amend this Agreement, the
Loan Agreement and any other applicable Transaction Document to incorporate such
amendments, additions, supplements and modifications to the Taxi I Loan
Agreement or the Taxi I Servicing Agreement into this Agreement or the Loan
Agreement, as applicable.

 

24



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each party has caused this Servicing Agreement to be
executed in its name by its duly authorized officer, as of the day and year
first above written.

 

MEDALLION FUNDING CORP.,     as Servicer By:  

/s/ Michael J. Kowalsky

Name:   Michael J. Kowalsky Title:   President By:  

/s/ Alvin Murstein

Name:   Alvin Murstein Title:   Chief Executive Officer

TAXI MEDALLION LOAN TRUST II,

    as Borrower

By:  

/s/ Andrew M. Murstein

Name:   Andrew M. Murstein Title:   President By:  

/s/ Alvin Murstein

Name:   Alvin Murstein Title:   Vice President

CITICORP NORTH AMERICA, INC.,

    as Administrative Agent

By:  

/s/ Robert Sheldon

Name:   Robert Sheldon Title:   Vice President

Signature Page to Servicing Agreement